MILLIKEN, Justice.
Cebrum Caldwell was found guilty of the larceny of a three weeks’ old, red and white faced calf, and sentenced to three years in the penitentiary. He contends that he was not identified, that the value of the calf was not established, that hearsay evidence was admitted, and that he was entitled to a peremptory instruction of acquittal.
The testimony discloses that the owner of the calf was awakened by the -bawling of the mother cow, investigated and found that the calf had been led to the highway and apparently transported away in an automobile. An hour or two later the calf was located in company with two other calves at the Ashland Stockyards, and inquiry revealed that it had been brought in by a stock dealer who was having his breakfast in a nearby restaurant. At the restaurant the stock dealer and his companion said they bought the calf from a young man, later identified by them as the defendant, who was standing at the side of the road holding the calf by a rope. They paid the defendant $28 for it and expected to get from $35 to $40 for it. Other testimony indicated that shoe prints and tire tracks on the side of the highway where the calf had been placed in the 'automobile resembled - shoe prints of the defendant and tire treads on an automobile which had been available to him. Nature also testified when the cow “owned” the returned calf.
It is obvious from this recital that the defendant was sufficiently identified and the value o'f the calf fairly established. We find no incompetent evidence was admitted which would be deemed prejudicial, and there were no errors in the instructions.
.The judgment is affirmed.